—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered on August 21, 1995, unanimously reversed, on the law, without costs or disbursements, and the petition reinstated.
There are 29 signatures involved, voters who have moved within the same part of the Assembly District involved (namely the 68th Assembly District, Part C). There is no question that the Board of Elections was never notified of the address change and further there is no question that the voter registration was ever canceled by the Board of Elections. We disagree with Special Term’s invalidation of these 29 signatures. (Matter of Amer v Previte, 51 AD2d 949.) There can be no cancellation until the Board of Elections notifies the voter of its intention to cancel and gives the voter an opportunity to be heard on the matter. (Nesci v Canary, 112 AD2d 1056.) In view of the fact that there was a never a cancellation by the Board of Elections and the signatories still reside within the same Part of the Assembly District, the signatures must be counted as valid. Concur—Rubin, J. P., Kupferman, Williams, Tom and Mazzarelli, JJ.